


AMENDMENT NO. 1 TO STOCK AND MINERAL LEASE PURCHASE AGREEMENT




THIS AMENDMENT NO. 1 TO STOCK AND MINERAL LEASE PURCHASE AGEEMENT is entered
into as of January 9, 2017 ("Amendment No. 1"), between FIELDPOINT PETROLEUM
CORPORATION, a Colorado corporation ("Company") and HFT ENTERPRISES, LLC, a
Nevada limited liability company (“HFT”).

R E C I T A L S

A.

Company and HFT are parties to an existing Stock and Mineral Lease Purchase
Agreement dated August 12, 2016 (the “Original Agreement”).

B.

The Company and HFT desire to amend certain provisions of the Original
Agreement.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Original Agreement is hereby amendeded as follows:

1.

The last sentence of Section 1, Purchase and Sale of Shares is hereby replaced
with the following:

“The first tranche will be purchased at the closing date and the second tranche
must be purchased by January 15, 2017.”




2.

Section 2, Purchase and Sale of Oil and Gas Mineral Lease, is hereby replaced in
its entirety with the following paragraph:




“2.

Purchase and Sale of Oil and Gas Mineral Lease.  On the Closing Date, the
Company shall give the Buyer, the right to purchase an undivided 100% working
interest on or before April 1, 2017 (the “Lease Interest”) in either the
Company’s Elkhorn and JC Kinney leases in the Big Muddy Oil Field in Converse
County, Wyoming for a purchase price of $430,000.00, or the Company’s mineral
lease covering the Sulimar Field in Chaves County, New Mexico for a purchase
price to be determined.”




3.

Except as expressly modified by this Amendment No. 1, the parties reaffirm that
the Original Agreement is and remains in full force and effect.  In the event of
any conflict or inconsistency between the Original Agreement and this Amendment
No. 1, the provisions of this Amendment No. 1 shall control.




[Signature Page to Follow]











IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to be
effective as of the date and year first above written.

COMPANY:

FIELDPOINT PETROLEUM CORPORATION







By:

/s/ Phillip Roberson

      Name:

Phillip Roberson

      Title:

President




HFT:

HFT ENTERPRISES, LLC







By:

/s/ Michael Herman

      Name:

Michael Herman

      Title:

Manager












